DECISION
{¶ 1} Defendant-appellant, Ronald W. Bryan, appeals from the October 16, 2003 judgment entry of the Franklin County Municipal Court overruling appellant's motion to dismiss because he had been held in lieu of bond for a period of time equal to the maximum term of imprisonment which could have been imposed for the most serious — and only — misdemeanor charged in the complaint in question. After overruling the defense motion, the trial court accepted appellant's plea of no contest, imposed a sentence of 30 days, and suspended it for time served.
 {¶ 2} R.C. 2945.73(C)(1) provides:
(C) Regardless of whether a longer time limit may be provided by sections 2945.71 and 2945.72 of the Revised Code, a person charged with misdemeanor shall be discharged if he is held in jail in lieu of bond awaiting trial on the pending charge:
(1) For a total period equal to the maximum term of imprisonment which may be imposed for the most serious misdemeanor charged[.]
 {¶ 3} Here, the complaint charged but one offense, criminal trespass, which carries a maximum term of imprisonment of 30 days. See R.C. 2921.21(B)(4). Trial counsel moved to dismiss because appellant had been held in lieu of bond on the pending charge for a total period equal to the maximum term.
 {¶ 4} The state has conceded error, and we agree.
 {¶ 5} Accordingly, the judgment of the trial court is reversed, and we remand the matter for further proceedings in accordance with this decision.
Judgment reversed and remanded.
                     Bowman and Bryant, JJ., concur.